Title: From Thomas Jefferson to Joseph T. Scott, 9 March 1804
From: Jefferson, Thomas
To: Scott, Joseph T.


               
                  Sir 
                  Washington Mar. 9. 04.
               
               I have duly recieved your favor of the 5th. inst. and I hasten to assure you that neither Doctr. Leib, nor mr Duane have ever given the least hint to me that yourself or your associates of the St. Patrick’s society meditated joining a third party; or schismatising in any way from the great body of Republicans. that the rudiments of such a 3d. party were formed in Pensylvania & New York has been said in the newspapers, but not proved. altho’ I shall learn it with concern whenever it does happen, and think it possibly may happen that we shall divide among ourselves whenever federalism is compleatly eradicated, yet I think it the duty of every republican to make great sacrifices of opinion to put off the evil day. and that yourself and associates have as much disposition to do this as any portion of our body I have never seen reason to doubt. recommending therefore sincerely a mutual indulgence, and candor among brethren and that we be content to obtain the best measures we can get, if we cannot get all we would wish, I tender you my salutations and respects.
               
                  Th: Jefferson 
               
            